DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
Claims 15 - 18 remain pending.

Specification
The disclosure is objected to because of the following informalities:
Paragraphs 27 and 28 describe element 52 as being an end portion of the needle cap. However, the figures (particularly Fig. 10) as well as the original version of the claims (claims 6 and 8) appear to suggest that the opening is in the external cap. If this interpretation is correct, Applicant is requested to clarify the terminology in the specification.

Claim Objections
Claim 15 objected to because of the following informalities:
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the drawings and specification do not appear to recite the internal needle cap having an aperture, or the swab being disposed within said aperture.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the ring-shaped sealing surface" in lines 11 - 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 - 18 are rejected via their dependency on claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holtham et al. (US 2013/0053751 A1), hereinafter Holtham, in view of Chu et al. (US 2018/0296772 A1), hereinafter Chu.

	Regarding claim 15, Holtham teaches a needle cap assembly (Abstract, Paragraphs 10 and 24) comprising a needle cap having a needle cannula for subcutaneous injection of a fluid medication into an injection site and configured to be integrated with a needle pen assembly (Figs. 1 - 3, element 38; Paragraph 23), an internal needle cap configured to cover the injection end of the needle cap (Figs. 2 and 3, element 28); a tab having an adhesive disposed along one side thereof and defining a peripheral edge, the adhesive operative to seal the peripheral edge to the sealing surface of the external cap (Fig. 3, elements 50 and 54, particularly element 54; Paragraphs 27 and 29 indicates a removable seal), a cleansing swab having an absorptive material loaded with a cleaning fluid and disposed internally of the needle cap assembly, wherein the cleansing swab is sued to clean an injection site prior to injection of a fluid medication by the needle pen (Fig. 3, element 52; Paragraph 28); wherein the tab seals the needle cap, internal cap, and the cleansing swab so as to mitigate evaporation of the fluid medication from the cleansing swab (Paragraph 28); and wherein the external cap is detached from the needle cannula to expose the internal needle cap (Paragraph 11).

In the same field of endeavor, Chu teaches a self-anesthetizing needle system (Abstract) comprising an external cap (Fig. 3, element 28) and an internal cap comprising a cleansing swab attached to an end portion of the internal cap (Figs. 1 - 4, elements 12 and 26) and separated therefrom so as to provide a gap between the cleansing swab and the injection end of the needle cap (spacer 14 creates a gap between needle 20 and swab 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Holtham to comprise the cleaning swab having an absorptive material loaded with a cleaning fluid attached to an end portion of the internal cap and separated therefrom so as to provide a gap between the injection end of the needle cap. Doing so would predictably allow for analogous sealed storage of the absorbent material and would similarly allow for a user to treat/sterilize an area prior to injection in the same manner disclosed by Holtham (Paragraph 20 of Chu). Further, doing so would allow for incorporation of the spacer disk, which would help to guide the needle (Paragraph 19).
Further, disposing the cleansing swab in conjunction with the internal cap in this manner would thus result in the cleansing swab being disposed internally of the cavity defined 

Regarding claim 16, the combination of Holtham and Chu substantially discloses the invention as claimed. Chu further teaches a portion of the cleaning swab disposed within an aperture of the internal needle cap (Fig. 1 shows the cleansing swab 26 disposed in the opening formed by walls 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Holtham to comprise the cleaning swab having an absorptive material loaded with a cleaning fluid disposed within an aperture of the internal needle cap. Doing so would predictably allow for analogous sealed storage of the absorbent material and would similarly allow for a user to treat/sterilize an area prior to injection in the same manner disclosed by Holtham (Paragraph 20 of Chu) and would also allow for exposure of the swab simultaneously with uncapping of the needle (i.e. detaching the external cap would then expose the internal needle cap and cleansing swab), reducing the steps required for use.

Regarding claim 17, the combination of Holtham and Chu substantially discloses the invention as claimed. As previously stated, Holtham teaches the swab being disposed within an impervious membrane to prevent evaporation of the cleansing fluid (Paragraph 28).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Holtham, in view of Chu, as applied to claim 17, and further in view of Goral et al. (US 2016/0220762 A1), hereinafter Goral.
Regarding claim 18, the combination of Holtham and Chu substantially discloses the invention as claimed. They do not explicitly disclose the use of shrink wrap disposed over the cleansing swab to prevent evaporation of the cleansing fluid.
In the same field of endeavor, Goral teaches a needle assembly with a self-contained antiseptic swab for treatment of a biological site of a patient (Figs. 5 - 7; Abstract) comprising an internal cap (element 170), an external cap (element 174), and a swab having an absorptive material loaded with a cleaning fluid disposed internally of the needle cap assembly (element 172; Paragraphs 48 - 49). Goral further teaches the external cap may instead be replaced with shrink wrap surrounding the swab to prevent evaporation of cleansing fluid (Paragraph 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the swab of Holtham and Chu to comprise a shrink wrap membrane around the swab as disclosed by Goral. Doing so would predictably provide additional protection against the swab drying out by more closely fitting with the swab shape that can be peeled off from the swab (Paragraph 50).

Allowable Subject Matter
Claim 15 would be allowable if further detail was provided to describe the sealing cap and swab as shown in Fig. 10, provided Examiner’s interpretation is accurate and specification 
An example of such amendments are set forth below:
15. (Amended): 	A needle cap assembly comprising:
		a needle cap having a needle cannula for subcutaneous injection of a fluid medication into an injection site, an outwardly-facing injection end and an inwardly-facing syringe end configured to be integrated with a needle pen assembly;
		an internal needle cap configured to cover the injection end of the needle cap;
		an external cap which envelopes the internal needle cap and needle cap, the external cap defining a sealing surface along an opening of the cavity;
		the external cap including an open end portion and a sealing cap disposed over the open end portion defining a second cavity;
		a tab having an adhesive disposed along one side thereof and defining a peripheral edge, the adhesive operative to seal the peripheral edge to the 
		a cleansing swab having an absorptive material loaded with a cleaning fluid and disposed internally of the second cavity defined by the external cap and the sealing cap, the cleansing swab attached to [[,]] an end portion of the internal needle cap and separated therefrom so as to provide a gap between the cleansing swab and the injection end of the needle cap and, -3-22570687.1furthermore, covered by the external cap and the sealing cap; the sealing cap enveloping and in contact with both an end portion of external cap and the cleansing swab;
and sealing cap seal[[s]] the needle cap, internal needle cap and the cleansing swab within the cavity of the external cap so as to mitigate evaporation of the fluid medication from the cleansing swab;
		wherein the sealing cap is detached from external cap to: ;[[.]] and 
	wherein the external cap is detached from the needle cannula to remove the cleansing swab and expose the internal needle cap.
16. (Canceled)

Withdrawn Objections/Rejection
	Applicant’s amendments have been acknowledged, and overcome each and every 112(b) rejection and objection to the claims and specification previously set forth in the final office action mailed 1/28/2021. All previous 112(b) rejections and objections have been withdrawn. However, the amendments raise new objections and 112(b) rejections (see above).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Further, while Applicant’s amendments do not currently overcome the prior art, after further search and consideration, Examiner believes that further defining the sealing cap would put the case in condition for allowance. See Allowable Subject Matter above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Webb (US 2015/0231289 A1) teaches an analogous needle cap comprising a needle cap, internal cap, external cap, and cleansing swab.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781            

/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781